DETAILED ACTION
Applicant’s response, filed 06 July 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 2 is cancelled.
Claims 1 and 3-10 are pending.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1 and 3 are rejected.

Priority
The lack of adequate support in several prior-filed applications for one or more claims of this application is previously cited.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc.
The disclosure of the prior-filed applications, Application No. 62/515,174, filed 05 June 2017, 62/458,997 filed 14 Feb. 2017, 62/458,720 filed 14 Feb. 2017, and 62/458,788 filed 14 Feb. 2017 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application for the following reasons:
Prior-filed application 62/515,174, filed 05 June 2017, provides support for obtaining and analyzing a pool of circulating tumor cells (CTCs) from an individual (pg. 1, para. 3 of the Specification), however does not provide support for the pool of  CTCs being obtained from different individuals and then mixed together to form a pooled sample.
Prior-filed application 62/458,997, filed 14 Feb. 2017, provides support for obtaining a sample that is a combination of saliva samples from parents and children (specification at step 1), however does not provide support for separately obtaining a first and second sample and purposefully mixing the two samples.
Prior-filed application 62/458,720, filed 14 Feb. 2017, provides support for analyzing a mixture of DNA, and mentions that the N sources of DNA could be from tumor clones (specification at pg. 6, step 3), however does not provide support for mixing and pooling samples from two different individuals.
Prior-filed application 62/458,788, filed 14 Feb. 2017, provides support for analyzing a sample that stems from a mixture of N + 1 genomes (specification at pg. 1, para. 2), however does not provide support for obtaining a sample from each of two individuals and mixing those samples.
Accordingly, claims 1 and3 are not entitled to the benefit of the above prior-filed applications.
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 62/576, 075 filed 23 Oct. 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the instant invention is 23 Oct. 2017.

Drawings
The replacement drawing sheet recited 06 July 2021 has been entered.
The objection to the drawings in the Office action mailed 05 April 2021 has been withdrawn in view of the replacement drawings received 06 July 2021 and the amendments to the specification received 06 July 2021.
Specification
The amendments to the specification received 06 July 2021 have been entered.

Claim Interpretation
Independent claim 1 recites “testing the pooled genetic sample for a presence of a signature…”. The term “signature” is defined in Applicant’s specification at para. [0350] and [353] to include a series of N (N = 1, 2, 3, ….) or more qualified events, wherein an events can include copy number variation, somatic mutations, or germline mutations. Therefore the “signature” is interpreted to mean one or more genetic events. Accordingly, “a presence of a signature” is interpreted to mean that each of the N qualified event(s) in the signature is present. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3 under 35 U.S.C. 112(b) in the Office action mailed 05 April 2021 has been withdrawn in view of claim amendments and/or cancellations received 06 July 2021.
Applicant’s arguments at pg. 6, para. 7-8, regarding 35 U.S.C. 112(b) have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(b) set forth below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 
Claim 3 is indefinite for recitation of “The method of performing genetic testing according to claim 1, wherein: the purposefully mixing mixes all of the first genetic sample and all of the second genetic sample into the pooled genetic sample”. However, independent claim 1, from which claim 3 depends, recites “purposefully mixing at least a portion of the first genetic sample and at least a portion of the second genetic sample into a pooled genetic sample;…determining the presence of the signature for the given ailment from another portion of the first genetic sample; and determining the presence of the signature for the given ailment from another portion of the second genetic sample”. Given claim 1 already recites that a second portion of the first and second samples are used in a second test, and not included in the pooled sample, this requires that the purposefully mixing does not mix all of the first and all of the second sample. Therefore, it’s unclear whether only a portion of, or all of, the first and second samples are mixed to form the pooled sample. If Applicant intends for claim 3 to requiring mixing all of the first and second samples together to form the pooled sample, it’s further unclear if the last two limitations of “determining the presence of the signature for the given ailment from another potion of the first/second genetic sample” in claim 1 are intended to be contingent limitations that only are required to be performed if not all of the first and second samples are mixed into the pooled sample, or alternatively, if the mixing step in claim 3 is intended to be a contingent limitation that only is required to occur if a second portion of the first and samples are not used to determine the presence of the signature. As such, the metes and bounds of the claims are unclear. For purpose of examination, the purposefully mixing all of the first genetic sample and all of the second genetic sample into the pooled sample is interpreted to be a contingent limitation that is only required to be performed if the steps of determining the presence of the signature for the given ailment from another portion of the first/second genetic sample is not required by claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is newly recited and necessitated by claim amendment. 
Claim 3 recites “The method of performing genetic testing according to claim 1, wherein: the purposefully mixing mixes all of the first genetic sample and all of the second genetic sample into the pooled genetic sample”. However, independent claim 1, from which claim 3 depends, recites “purposefully mixing at least a portion of the first genetic sample and at least a portion of the second genetic sample into a pooled genetic sample;…determining the presence of the signature for the given ailment from another portion of the first genetic sample; and determining the presence of the signature for the given ailment from another portion
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. (Allele Frequency Distributions in Pooled DNA Samples: Applications to Mapping Complex Disease Genes, 1988, Genome Research, pg. 111-123; cited on IDS received 27 Dec. 2020) in the Office action mailed 05 April 2021 has been withdrawn in view of claim amendments and/or cancellations received 06 July 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kaseniit et al. (US 2017/0298436 A1; Pub. Date 19 Oct. 2017, effectively filed 15 April 2016); newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 1, 
Kaseniit et al. shows that a plurality of nucleic acid samples are provided (i.e. obtaining a first and second genetic sample) ([0040), wherein the samples can be a nucleic acid (i.e. genetic) sample ([0027]), and the samples can be from different individuals ([0044], e.g. 20-member pool).
Kaseniit et al. shows pooling the samples (i.e. purposefully mixing at least a portion of the first and second samples (FIG. 1A, #140, claim 1).
Kaseniit et al. shows assaying (i.e. testing) the pooled samples to determine the presence of positive pools for Fragile X expanded alleles (i.e. a signature for an ailment)(FIG. 1A, #150; [0027]-[0029], e.g. the group testing is used to screen for disease).
Kaseniit et al. shows retesting samples in positive pools individually (i.e. determine the presence of the signature in each of another portion of the first and second samples) ([0030]).
Regarding claim 3¸ for the reasons discussed above, claim 3 fails to further limit claim 1, from which it depends. Therefore, claim 3 is rejected for the same reasons discussed above regarding claim 1.

Response to Arguments
Applicant’s arguments at pg. 7, para. 1 to pg. 10, para. 2 regarding 35 U.S.C. 102(a)(1) and 103 with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.M./Examiner, Art Unit 1631